April 3, 1979
MOTION FOR REHEARING
ORDER
This case is before the court on the appellant’s motion for rehearing.* The court, on the joint request of both parties, grants a stay of proceedings until May 15, 1979, subject to conditions. Action on appellant’s other and further requests is deferred until May 15, 1979. The practical effect of this order is that the clerk will not certify our judgment to the Treasury until after the stay expires, and consequently, whatever effect "payment” has in extinguishing Indian title to land will until then not occur. See Part I of our opinion of February 21, 1979, final paragraph.
We heard oral argument on the appeals of both parties on November 28, 1978. Thereafter, the case was in the hands of the court, under submission. At that time appellee United States was strongly opposed to further delay, and no suggestion was offered that any stay for settlement negotiations was desired, at least, none by defendant. On December 4, 1978, the court met in its so-called assignment conference, a decision was tentatively agreed upon, and the writing of an opinion assigned. The opinion was written and circulated, and voted approval at a decisions con*362ference of January 29, 1979. The court secretary thereupon sent it to the printer. On February 15, 1979, the slip opinion was back from the printer and being held for the regular monthly announcement date. Up to that date nothing had been heard of any change in the United State’s position and the opinion as issued February 21 necessarily reflected what the court knew of appellee’s position up to January 29. Appellant’s attack on our opinion for misstating appellee’s position comes with bad grace in such circumstances. Of course, we also know appellant and appellee had had twenty-eight years, more or less, to discuss settlement.
The joint motion filed February 15, 1979, apparently was intended and understood by the parties to withdraw the case at least temporarily from submission to the court. We must strongly reject the alleged right of parties to withdraw cases from submission for settlement negotiations, except in extraordinary circumstances not here present. When parties join in submitting a case, whatever else they differ on, they agree that the next order of business is for the court to make its decision; and the sooner it makes it, the better. Settlement can come earlier or later. Any interruption of this process makes a mockery of the orderly and expeditious conduct of court business. The motion of February 15, 1979, was denied for good and sufficient grounds.
Now the court has stated its decision and it is subject to the usual right of the parties to move for rehearing or to apply to the Supreme Court for certiorari. Appellant has moved for rehearing, and both parties have again requested a stay. As a matter of fact, even without a stay, the clerk could not forward the judgment certificate to the Treasury while the motion for rehearing was pending unacted on, and the legal effect, whatever it may be, of payment, could not occur.
The parties are granted a stay of further proceedings until May 15, 1979, but in light of the apparent nonuse of settlement negotiation opportunities over the last twenty-eight years, it is on strict conditions to assure that there will be no further delay. The stay will not be extended after May 15, 1979, and the present judgment of the court will not be modified pursuant to any agreement or stipulation *363which requires any further fact finding by this court or which affects the rights of third parties. Possibly a simple stipulation to reduce the amount of land affected by the judgment and the dollar amount of the award, would be feasible. We agree with appellant that this stay is its last clear chance to undo by agreement, in whole or in part, its former moves to exchange lands for money by asserting appellee had taken the lands, and we continue to believe appellant’s new expectations can best now be dealt with by congressional action, especially if they raise such complex issues as we fear. Any further stay after May 15 would mock the congressional expectation or hope as it was in 1946, that Indian Claims Commission proceedings would some day finally adjudicate claims based on ancient wrongs against Indians. On or about May 15, 1979, the court will complete its action on appellant’s motion for a rehearing and terminate its responsibility concerning the instant claim.
It is so ordered.
On June 1, 1979 the court denied appellant’s motion for rehearing filed March 7,1979, and stated that the period of extended stay to May 15, 1979 had expired with no further supplemental stipulation, motions, briefs or filings by the parties.

 No brief was filed by counsel for the Temoak Band of Western Shoshone Indians, Nevada, with regard to the motion for rehearing.